EVERETT, Senior Judge
(concurring in part and in the result):
If, hypothetically, 12 months’ confinement is an “appropriate” sentence in a particular case, considering the nature of the offense and the individual accused, then any confinement in excess of 12 months is, in my view, excessive. The uppermost limit of what is an “appropriate” sentence — not the limit of the maximum imposable sentence — marks the point at which a greater sentence becomes “excessive” as a matter of law. See generally United States v. Dukes, 5 MJ 71 (CMA 1978).
On this basis, I have serious concerns about whether this sentence is excessive. See RCM 1005(e)(3), Manual for Courts-Martial, United States, 1984; United States v. Allen, 17 MJ 126 (CMA 1984); United States v. Davidson, 14 MJ 81 (CMA 1982). It seems curious (and more than coincidental) that the confinement adjudged was “68 days, plus 12 months” — not 14 months or 15 months — when the court-martial members knew that their announced sentence to confinement would be reduced by precisely 68 days. This Court does not need an appellate crystal ball to discern the real likelihood that, as a practical result of the members’ action, appellant has been denied the legally required credit for his *308pretrial confinement. See United States v. Allen, supra.*
However, in view of defense counsel’s failure to object to the military judge’s instruction that led to this possible denial of credit for time served, I agree with the majority that appellant’s complaint in this Court has been waived. RCM 1005(f).

I do not offer any suggestion now as to how information can be given to the members concerning an accused’s pretrial confinement, see ROM 1001(b)(1), Manual for Courts-Martial, United States, 1984, without that information either leading to a bonanza for the accused or leading to an inappropriately extended sentence, in light of the automatic sentence credit mandated in Allen.